ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on November 8, 2021, Applicant amended claim 1.
Applicant cancelled claims 3, 4, and 6.
Applicant added new claims 11 and 12.
In the non-final rejection of August 18, 2021, Examiner noted that the information disclosure statement filed February 15, 2020, fails to comply with 37 CFR 1.98(a)(2). Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to the Abstract. Applicant amended the Abstract; however, Applicant did not address all of the objections. Examiner is making changes below by Examiner’s Amendment.
Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Examiner rejected claims 6 and 7 under 35 U.S.C. 112(b). Applicant cancelled claim 6 and amended claim 1. Rejection is withdrawn.

Information Disclosure Statement
The information disclosure statement filed February 15, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-
A copy of CN107626017A has not been provided in the application file
A copy of CN103492086A has not been provided in the application file
A copy of CN102847627A has not been provided in the application file
A copy of CN205966247U has not been provided in the application file
A copy of JP2007152276 has not been provided in the application file

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the drip device comprises no spring” (claim 1) must be shown or the feature(s) canceled from the claim(s). Examiner understands from the Specification (paragraph [0038]) reciting “With respect to the drip device shown in FIGs. 1-2, in the drip device shown in FIGs. 3-5, a compression spring 15 is placed between the piston head 8 and the connecting block 10.” that the embodiment of Figures 1-2 does not have a spring; however, Figure 1 shows a spring (labeled in Figure 1 below). Thus, Applicant is requested to submit a replacement drawing sheet of Figure 1 in which the spring is not shown. No new matter should be entered.

    PNG
    media_image1.png
    691
    341
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 1 (Currently Amended) A drip device, wherein 
	the drip device comprises a drip bottle (1) having a bottle mouth (2) facing downward, the bottle mouth (2) is connected with a connecting cover (3), a lower end of the connecting cover (3) is connected with a pressing head (5), and the pressing head (5) is reciprocally movable up and down with respect to the connecting cover (3); 
	a first connecting tube (4) extending downward is placed at the lower end of the connecting cover (3), a drip port (6) is placed at a lower end of the pressing head (5), a second connecting tube (7) is placed upward from the drip port (6), and an upper end of the second connecting tube (7) extends into the first connecting tube (4) and is slidably sealed with an inner side wall of the first connecting tube (4); 
	a piston head (8) extending downward is placed in the first connecting tube (4), a connecting rod (9) is placed in the second connecting tube (7), a connecting block (10) is placed at an upper end of the connecting rod (9), the connecting block (10) contains a piston chamber 
	wherein the lower end of the pressing head (5) contains a connecting hole (21), and the drip port (6) is located at a lower end of the connecting hole (21), and the plug (12) includes an upper apron portion (22), a lower apron portion (23) and a plug head (24), 
	wherein an edge of the upper apron portion (22) is slidably sealed with an inner side wall of the second connecting tube (7), an edge of the lower apron portion (23) is slidably sealed with an inner side wall of the connecting hole (21), a communication hole (25) is placed between a bottom of the upper apron portion (22) and a top of the lower apron portion (23), 
	wherein when the plug (12) blocks the drip port (6), the plug head (24) is in sealing engagement with the drip port (6), 
	wherein the upper apron portion (22) extends in an upward direction, and the lower  apron portion (23) extends in a downward direction; 
	an infusion channel (13) is formed by the inner side wall of the first connecting tube (4), the inner side wall of the second connecting tube (7), an outer side wall of the piston head (8), an outer side wall of the connecting block (10), and an outer side wall of the connecting rod (9); 	a liquid outlet (14) communicating with the bottle mouth (2) is placed at a lower end of the piston head (8), and the infusion channel (13) communicates with the liquid outlet (14) through the piston chamber (11); 
	the drip device comprises no spring; and 
	when the pressing head (5) moves upward relative to the connecting cover (3), the piston head (8) inserts into the piston chamber (11) to separate the infusion channel (13) from the piston 
	Claim 11 (Currently Amended) A drip device, wherein 
	the drip device comprises a drip bottle (1) having a bottle mouth (2) facing downward, the bottle mouth (2) is connected with a connecting cover (3), a lower end of the connecting cover (3) is connected with a pressing head (5), and the pressing head (5) is reciprocally movable up and down with respect to the connecting cover (3); 
	a first connecting tube (4) extending downward is placed at the lower end of the connecting cover (3), a drip port (6) is placed at a lower end of the pressing head (5), a second connecting tube (7) is placed upward from the drip port (6), and an upper end of the second connecting tube (7) extends into the first connecting tube (4) and is slidably sealed with an inner side wall of the first connecting tube (4); 
	a piston head (8) extending downward is placed in the first connecting tube (4), a connecting rod (9) is placed in the second connecting tube (7), a connecting block (10) is placed at an upper end of the connecting rod (9), the connecting block (10) contains a piston chamber (11) having an opening facing upward, a plug (12) is placed at a lower end of the connecting rod (9), and the plug (12) blocks the drip port (6), 
	wherein the lower end of the pressing head (5) contains a connecting hole (21), and the drip port (6) is located at a lower end of the connecting hole (21), and the plug (12) includes an upper apron portion (22), a lower apron portion (23) and a plug head (24), 
	wherein an edge of the upper apron portion (22) is slidably sealed with an inner side wall of the second connecting tube (7), an edge of the lower apron portion (23) is slidably sealed 
	wherein when the plug (12) blocks the drip port (6), the plug head (24) is in sealing engagement with the drip port (6), 
	wherein the upper apron portion (22) extends in an upward direction, and the lower apron portion (23) extends in a downward direction; 
	an infusion channel (13) is formed by the inner side wall of the first connecting tube (4), the inner side wall of the second connecting tube (7), an outer side wall of the piston head (8), an outer side wall of the connecting block (10), and an outer side wall of the connecting rod (9); 	a liquid outlet (14) communicating with the bottle mouth (2) is placed at a lower end of the piston head (8), and the infusion channel (13) communicates with the liquid outlet (14) through the piston chamber (11); 
	a compression spring (15) is placed between the piston head (8) and the connecting block (10), and the compression spring (15) pushes the connecting block (10) downward to make the plug (12) block the drip port (6); and 
	when the pressing head (5) moves upward relative to the connecting cover (3), the piston head (8) inserts into the piston chamber (11) to separate the infusion channel (13) from the piston chamber (11), so that a fluid pressure in the infusion channel (13) increases and the connecting rod (9) is lifted up, thus the plug (12) is moved upward to open the drip port (6).

	Abstract (Currently Amended) The present disclosure relates to a drip device, including a drip bottle having a bottle mouth facing downward, since the bottle mouth faces downward, a liquid in the drip bottle is charged into a first connecting tube, an infusion channel, and a piston 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a drip device, as claimed, specifically including wherein the upper apron portion (22) extends in an upward direction, and the lower Page 3PATENTapron portion (23) extends in a downward direction, and the drip device comprises no spring.
	Petit (US 9,095,864) teaches a drip device (Figure 4) comprising a plug (labeled in Figure 4 below); however, Petit does not teach that the plug includes an upper apron portion and a lower apron portion. Thus, Petit does not teach that the upper apron portion extends in an upward direction, and the lower Page 3PATENTapron portion extends in a downward direction. And Petit does not teach that the drip device comprises no spring, as Petit teaches that the drip device comprises a spring (return spring 70).

    PNG
    media_image2.png
    893
    814
    media_image2.png
    Greyscale

	Harms et al (US 2014/0070030) teaches a drip device (Figures 1-3) wherein a plug (valve body 10) includes an upper apron portion (intermediate valve plate 18) and a lower apron portion (upper piston end 16), wherein the lower apron portion extends in a downward direction (Figure 3); however, Harms et al does not teach that the upper apron portion extends in an upward direction, as Harms et al teaches that the upper apron portion extends in the downward direction (Figure 3). And Harms et al does not teach that the drip device comprises no spring, as Harms et al teaches that the drip device comprises a spring (compression spring 20).
	Thus, independent claim 1 is allowed. Dependent claims 2, 5, and 7-10 are allowed by virtue of being dependent upon independent claim 1.


	Petit teaches a drip device (Figure 4) comprising a plug (labeled in Figure 4 above); however, Petit does not teach that the plug includes an upper apron portion and a lower apron portion. Thus, Petit does not teach that the upper apron portion extends in an upward direction, and the lower Page 3PATENTapron portion extends in a downward direction. 
	Harms et al teaches a drip device (Figures 1-3) wherein a plug (valve body 10) includes an upper apron portion (intermediate valve plate 18) and a lower apron portion (upper piston end 16), wherein the lower apron portion extends in a downward direction (Figure 3); however, Harms et al does not teach that the upper apron portion extends in an upward direction, as Harms et al teaches that the upper apron portion extends in the downward direction (Figure 3).
	Thus, independent claim 11 is allowed. Dependent claim 12 is allowed by virtue of being dependent upon independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783